UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8534


MILTON LEROY LAWRENCE,

                  Petitioner – Appellant,

             v.

UNITED STATES OF AMERICA; TERRENCE W. BOYLE, Judge,

                  Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-hc-02172-FL)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Milton Leroy Lawrence, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Milton    Leroy    Lawrence,       a    state     prisoner,        seeks    to

appeal     the   district       court’s    order        denying      relief       on     his

28 U.S.C. § 2241 (2006) petition.                    The order is not appealable

unless    a   circuit     justice     or   judge       issues    a     certificate        of

appealability.         28 U.S.C. § 2253(c)(1) (2006).                A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims    by   the   district      court       is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Lawrence has

not   made     the     requisite     showing.          Accordingly,         we    deny    a

certificate      of     appealability      and       dismiss     the      appeal.         We

dispense      with     oral    argument    because        the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                           2